ON PETITION FOR REHEARING EN BANC.
ENGEL, Senior Circuit Judge.
Our court voted for rehearing en banc in this appeal in an effort to resolve the uncertainties which have arisen within our circuit in the interpretation of Fed.R.App.P. 3(c) following the decision of the United States Supreme Court in Torres v. Oakland Scavenger Co., 487 U.S. 312, 108 S.Ct. 2405, 101 L.Ed.2d 285 (1988). As with most decisions interpreting procedural rules, our most important task, after fidelity to any Supreme Court decisions bearing upon the question, is to provide an understandable and practical guide to the application of the federal rules so that litigants do not innocently frustrate their access to our courts. In certain areas of the law, it *1329is altogether evident that the Supreme Court has demanded clarity and strict adherence to promulgated rules, even though notions of equity in a given case may argue to the contrary. See, e.g., Schiavone v. Fortune, 477 U.S. 21, 29-31, 106 S.Ct. 2379, 2384-85, 91 L.Ed.2d 18 (1986) (strictly construing Fed.R.Civ.P. 15(c) to bar a suit by a plaintiff who served the defendant with a correctly captioned complaint only after the statute of limitations had run); Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 60-61, 103 S.Ct. 400, 403, 74 L.Ed.2d 225 (1982) (per curiam) (strictly construing Fed.R. App.P. 4(a)(4) to bar a premature notice of appeal, even where there is no prejudice to the responding party); Browder v. Director, Ill. Dept. of Corrections, 434 U.S. 257, 264, 98 S.Ct. 556, 560, 54 L.Ed.2d 521 (1978) (unanimous opinion holding that even though the defendant’s untimely motion for rehearing and reconsideration was considered by the district court, the motion did not toll the “mandatory and jurisdictional” time limit for filing a notice of appeal under Fed.R.App.P. 4(a)). Rather plainly, certain rules are deemed sufficiently critical in avoiding inconsistency, vagueness and an unnecessary multiplication of litigation to warrant strict obedience even though application of the rules may have harsh results in certain circumstances. Under Torres, Rule 3(c) is such a rule.
The Supreme Court in Torres held that a notice of appeal using the phrase “et al.” failed to designate an appealing party and, therefore, did not confer jurisdiction over the party whose name was not expressly included in the notice. 108 S.Ct. at 2407. The jurisdictional principle adopted by Torres should have come as no legal surprise in our circuit. Faced with a conflict within the circuits in Torres, the Supreme Court chose the construction of Rule 3(c) adopted by the Sixth Circuit in Life Time Doors, Inc. v. Walled Lake Door Co., 505 F.2d 1165 (6th Cir.1974), which held that the failure to name was a jurisdictional bar. Torres, 108 S.Ct. at 2407 n. 1 (citing Life Time Doors). Remarkably, even before Life Time Doors, a panel of our court had been faced with a notice containing the phrase “et al.” and concluded, as in Torres, that the phrase failed to inform other parties or any court as to which parties intended to appeal. Van Hoose v. Eidson, 450 F.2d 746 (6th Cir.1971).
It is evident to us that Torres spoke to factual circumstances concerning the adequacy of a notice of appeal which were broader than those immediately before it. It has to be concluded that faced with a hard choice, the Supreme Court decided that the need at this stage of the proceedings for precision and for fidelity to the language of the court rule overrode traditional notions of equity. A failure to fulfill the plain command of the rule by failing to name the party, therefore, was fatal to the appellants’ rights to seek further relief. The conclusion that no appeal was intended by the parties whose name was so omitted could not be cured by subsequent allegations of subjective intent. That the failure to name the party indisputably was the result of clerical error in Torres did not deter the Supreme Court from concluding that the rule was not satisfied.
Notwithstanding the foregoing, our circuit, not unlike others faced with similar hard choices, appears to have sought to soften the blow of such an arbitrary rule as it developed in the context of specific appeals. Despite the broader language in Torres, in Ford v. Nicks, 866 F.2d 865 (6th Cir.1989), a panel of our court endeavored to draw a rather fine line and accepted jurisdiction over unnamed parties based upon the etymology of the phrase “et al.” and the use of the word “the” in the body of the notice of appeal. Accordingly, faced with a number of decisions in our court which turn upon a resolution of the conflict that seems to exist between Ford v. Nicks and Torres, we voted to grant a rehearing en banc.
I.
Our immediate appeal involves a notice of appeal using the term “et al.” to designate appealing parties. A motions panel of this court, in an unpublished order, concluded that the notice of appeal designated as an “appellant” only the named corporate *1330plaintiff, Minority Employees of the Tennessee Department of Employment Security, Inc. (Minority Employees). (Order of October 7, 1988). The panel determined that jurisdiction was lacking over the purported appeals of the individual plaintiffs because that notice failed to name them. A second motions panel, in an unpublished order, denied plaintiffs’ motion to amend the notice of appeal and to suspend the requirements of Rule 3(c). (Order of February 3, 1989). A third panel of this court upheld the dismissal of the individual plaintiffs and affirmed the district court’s dismissal of Minority Employees, the only appellant. Minority Employees v. State of Tennessee, 878 F.2d 1436 (6th Cir.1989) (unpublished per curiam).
We noted that the panel decisions dismissing the individual plaintiffs and our opinion in Van Hoose v. Eidson, 450 F.2d 746 (6th Cir.1971), appeared to conflict with our opinion in Ford v. Nicks, 866 F.2d 865 (6th Cir.1989). In light of the holding and spirit of the Supreme Court’s opinion in Torres v. Oakland Scavenger Co., 487 U.S. 312, 108 S.Ct. 2405, 101 L.Ed.2d 285 (1988), we affirm the decisions of the panels in all respects. In affirming the dismissal of the individual plaintiffs, we rule that Van Hoose v. Eidson, supra, remains good law in this circuit and that Ford v. Nicks, supra, on this particular question, is expressly rejected as the law of this circuit. We hold that the term “et al.” is insufficient to designate appealing parties in a notice of appeal and that appellants must include in the notice of appeal the name of each and every party taking the appeal. The dismissal of Minority Employees’ appeal on the merits is unanimously affirmed.
II.
On March 6, 1981, corporate plaintiff Minority Employees and individual plaintiffs Rosetta Davis, Alma Oliver and Hazel Perry filed this action for alleged violations of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq., and 42 U.S.C. §§ 1981, 1983, 1985, and 1988. Plaintiffs named as defendants the State of Tennessee Department of Employment Security (TDES) and Department of Personnel. Plaintiffs also named the commissioners of these respective departments, Robert J. Bible and William C. Koch, Jr., in their individual and official capacities. On March 11, 1988, the United States District Court for the Middle District of Tennessee, Nashville Division, granted the defendants’ joint motion for summary judgment and dismissed plaintiffs’ action in its entirety.
On April 11, 1988, a notice of appeal was filed in this case.1 The relevant portion of the notice is entitled:
MINORITY EMPLOYEES OF THE TENNESSEE DEPARTMENT OF EMPLOYMENT SECURITY, et al. Plaintiffs
VS.
TENNESSEE DEPARTMENT OF EMPLOYMENT SECURITY, et al. Defendants
The body of the notice provides:
NOTICE OF APPEAL
Now come plaintiffs in the above case and appeal to the United States Court of Appeals for the Sixth Circuit from the orders of the Court entered on 28 April 1982 denying the plaintiffs’ motion for class certification, 3 September 1986, dismissing plaintiffs’ claims under Title VII of the Civil Rights Act of 1964, and 11 March 1988, dismissing plaintiffs’ claims under 42 U.S.C. Sections 1981, 1983 and 1985 and the Thirteenth and Fourteenth Amendments to the Constitution of the United States. The Order of 11 March 1988 finalized the Orders of 28 April 1982 and 3 September 1986.
[Signature]
In their initial brief in this court, plaintiffs purported to raise three issues on appeal: (1) whether the district court erred in refusing to extend the time in which to apply for class certification; (2) whether the district court erred in dismissing plaintiffs’ Title VII claims; and (3) whether the dis*1331trict court erred in granting defendants' motion for summary judgment.
On defendants’ motion, a panel of this court, on October 7, 1988, dismissed the individual plaintiffs from the appeal. The panel stated:
Rule 3(c), Fed.R.App.P., provides that the notice of appeal shall specify the party or parties taking the appeal. The use of the phrase “et al ” [sic] utterly fails to provide the requisite notice. Failure to individually name a party in a notice of appeal constitutes failure of that party to appeal. Torres v. Oakland Scavenger Co., [487] U.S. [312] 108 S.Ct. at 2409; see also Van Hoose v. Eidson, 450 F.2d 746 (6th Cir.1971) (per curiam order). The notice of appeal filed in the present case states that “plaintiffs in the above case ... appeal_” and lists only as plaintiffs “Minority Employees of the Tennessee Department of Employment Security, et al.”
The panel, therefore, dismissed the individual plaintiffs Davis, Oliver and Perry because they were not designated in the notice of appeal as required by Torres.
Plaintiffs subsequently moved to suspend the requirements of Fed.R.App.P. 3(c) and to amend the notice of appeal. On February 28, 1989, a second panel of this court denied plaintiffs’ motion. Citing Torres, the panel held that the court could not “suspend” the requirement of Rule 3(c) since the requirement was jurisdictional and could not be waived. The panel, citing Fed.R.App.P. 26(b), also concluded that “we have no authority to amend a notice of appeal to add additional parties after the time for taking the appeal has expired.”
On July 10, 1989, a third panel of this court upheld the dismissal of the individual plaintiffs and affirmed the district court’s dismissal of Minority Employees, the sole appellant. Rehearing en banc was granted on September 13, 1989.
In their supplemental brief on rehearing, plaintiffs raise three ultimate issues: (1) whether the decision to dismiss the individual plaintiffs was error; (2) whether the decision to refuse to allow the amendment to the notice of appeal was error; and (3) whether the district court’s disposition of the merits of the claims of the individual and corporate plaintiffs was error. The prior panels did not err in their disposition of the first two issues. We therefore do not address the merits of the claims of the individual plaintiffs because jurisdiction over them is lacking.
III.
Without further clarification by the Supreme Court beyond its language in Torres, we are left quite specifically with the question of what a party must do to “specify the party or parties taking the appeal.” Federal Rule of Appellate Procedure 3(c) provides:
(c) Content of the Notice of Appeal. The notice of appeal shall specify the party or parties taking the appeal; shall designate the judgment, order or part thereof appealed from; and shall name the court to which the appeal is taken. Form 1 in the Appendix of Forms is a suggested form of a notice of appeal. An appeal shall not be dismissed for informality of form or title of the notice of appeal.
As with interpretations of every technical rule, interpreting this rule to provide sufficient certainty inevitably leads to harsh results in some cases. As Justice Scalia stated in his concurrence in Torres, “[b]y definition all rules of procedure are technicalities; sanction for failure to comply with them always prevents the court from deciding where justice lies in the particular case, on the theory that securing a fair and orderly process enables more justice to be done in the totality of cases.” 108 S.Ct. at 2410 (Scalia, J., concurring). In the interest of creating certainty in this area, educating potential appellants as to the requirement and fostering consistency within our circuit, this circuit must state as clearly as possible what constitutes a notice that complies with the rule.
The Supreme Court recently held in Torres that a failure to comply with Rule 3(c)’s requirement of specifying the party or parties taking the appeal is a jurisdictional bar, stating that “[t]he failure to *1332name a party in a notice of appeal is more than excusable ‘informality;’ it constitutes a failure of that party to appeal.” 108 S.Ct. at 2407. Justice Marshall recognized that the "purpose of the specificity requirement of Rule 3(c) is to provide notice both to the opposition and to the court of the identity of the appellant or appellants.” Torres, 108 S.Ct. at 2409. Torres unequivocally held that the term “et al.” fails to fulfill this purpose and is not sufficient to comply with the specificity requirement of Rule 3(c). 108 S.Ct. at 2409.
In Torres, Jose Torres was one of sixteen plaintiffs who intervened in an employment discrimination suit against Oakland Scavenger Company. Although the district court dismissed the complaint for failure to state a claim warranting relief, the Ninth Circuit Court of Appeals reversed. On remand, Oakland moved for partial summary judgment against Torres, arguing that the prior district court’s judgment must stand since Torres failed to effectuate an appeal. 108 S.Ct. at 2407.
The notice of appeal at issue in Torres was captioned, in relevant part, “JOAQUIN MORELES BONILLA, et al, Plaintiffs in Intervention, ...” The body of the notice, however, listed fifteen of the sixteen intervening plaintiffs, omitting Torres’ name.2 The Supreme Court noted that it was “undisputed that the omission in the notice of appeal was due to a clerical error on the part of a secretary employed by petitioner's attorney.” 108 S.Ct. at 2407. The Court, however, rejected Torres’ argument that the use of the phrase “et al." was sufficient to designate:
The purpose of the specificity requirement of Rule 3(c) is to provide notice both to the opposition and to the court of the identity of the appellant or appellants. The use of the phrase “et al.,” which literally means “and others,” utterly fails to provide such notice to either intended recipient. Permitting such vague designation would leave the appel-lee and the court unable to determine with certitude whether a losing party not named in the notice of appeal should be bound by an adverse judgment or held liable for costs or sanctions. The specificity requirement of Rule 3(c) is met only by some designation that gives fair notice of the specific individual or entity seeking to appeal. [Torres, 108 S.Ct. at 2409].
The use of the phrase “et al.” in the present notice of appeal, which was specifically rejected in Torres, is contrary to the language and spirit of Torres and precludes a conferment of jurisdiction over the appeal of the individual plaintiffs. Further, the use of the term “plaintiffs” in the body of the notice failed to designate the individual plaintiffs in light of the failure specifically to name them.
Plaintiffs' counsel essentially argues that the notice should be given a common-sense reading, arguing that respondents were not misled or prejudiced by the notice of appeal. Although the “some designation” or “otherwise designated” language in Torres appears to contemplate something less than naming, 108 S.Ct. at 2409, we do not read Torres to permit the type of inquiry suggested. See 108 S.Ct. at 2409 n. 3. Such an approach was rejected by Torres, fails to provide fair notice to the intended recipients, and has the potential for promoting indefensible semantic distinctions.
In Ford v. Nicks, supra, for example, a panel of this court distinguished Torres and accepted a notice containing “et al.” The court was persuaded that the use of the definite article in “the defendants” in the body of the notice of appeal sufficiently designated the appealing parties, even though the notice of appeal was captioned, in relevant part, “Chancellor Roy S. Nicks, et al. Defendants.” 866 F.2d at 869. The court reasoned that the lack of articles in the Latin language indicates that “et al.” may mean either “and others” or “and the others,” depending upon the context. The court concluded that the definite article in the body clarified ambiguities inherent in the caption and that the notice gave fair notice that all eighteen defendants appeal*1333ed. In doing so, the Ford court distinguished Torres:
The Torres Court translated the phrase “et al.” as meaning “and others,” rather than “and the others.” In the context of the particular notice that was before the Court in Torres, this translation was impeccable. The best translation of the caption in the case at bar, however, would be “Chancellor Roy S. Nicks, and the others, Defendants,” because the context shows that “et al.” was intended to refer to all the others.
Ford, however, is inconsistent with Torres. A court may not look to the intent of the parties to cure the ambiguities inherent in the use of the phrase “et al.” The inquiry would not serve Rule 3(c)’s purpose of effectuating notice to the intended recipients, the court and the responding parties. Further, Torres indicates that a court may not undertake an inquiry as to whether the responding party was misled or prejudiced by the omission to cure a failure to “clear a jurisdictional hurdle.” See 108 S.Ct. at 2409 n. 3.
Not only does the Ford inquiry conflict with Torres, but it is at variance with our opinion in Van Hoose v. Eidson, supra. In Van Hoose, the court considered a notice of appeal partially captioned “Floyd Van Hoose, et al, [sic] Plaintiffs-Appellants.” The court held that Van Hoose was the only appellant, stating: “The only party specified in the notice of appeal filed in this case was Floyd Van Hoose. The term ‘et al’ does not inform any other party or any court as to which of the plaintiffs desire to appeal in this case.” 450 F.2d at 747. Although one could argue that the Ford opinion is consistent with Van Hoose, since the notice of appeal in the latter case did not contain the definite article, the attempt to distinguish would be disingenuous and ill-advised. Even if we thought that this approach was consistent with Torres, we cannot permit our jurisdiction to turn on the presence or absence of the definite article.
Our reading of Torres is informed by a scrutiny of the conflict in the circuits identified by the Supreme Court. The Supreme Court in Torres began its analysis by indicating that the Court
granted certiorari to resolve a conflict in the Circuits over whether a failure to file a notice of appeal in accordance with the specificity requirement of Federal Rule of Appellate Procedure 3(c) presents a jurisdictional bar to the appeal. [FN 1]
1 Compare Farley Transportation Co. v. Santa Fe Trail Transportation Co., 778 F.2d 1365, 1368-1370 (C.A.9 1985) (failure to specify party to appeal is jurisdictional bar); Covington v. Allsbrook, 636 F.2d 63, 64 (C.A.4 1980) (same); Life Time Doors, Inc. v. Walled Lake Door Co., 505 F.2d 1165, 1168 (C.A.6 1974) (same); with Ayres v. Sears, Roebuck & Co., 789 F.2d 1173, 1177 (C.A.5 1986) (appeal by party not named in notice of appeal is permitted in limited instances); Harrison v. United States, 715 F.2d 1311, 1312-1313 (C.A.8 1983) (same); Williams v. Frey, 551 F.2d 932, 934, n. 1 (C.A.3 1977) (same).
Torres, 108 S.Ct. at 2407 & n. 1. A review of the cases cited by the Supreme Court reveals that the conflict between the circuits at that time was whether or not something less than naming would be acceptable. The courts that held that the requirement was jurisdictional required naming, whereas those courts that did not were willing to permit something less than naming.
Our opinion in Life Time Doors, 505 F.2d at 1168, cited by the Supreme Court, specifically required that parties be named to confer jurisdiction. As we stated in Life Time Doors, since the party “was not named in the notice of appeal, he simply did not appeal and we have no jurisdiction over him.” 505 F.2d at 1168. The other two cases cited by the Supreme Court also support this conclusion. The Ninth Circuit in Farley, 778 F.2d at 1369, partially relying upon our opinion in Van Hoose, supra, also held that the parties must be named to confer jurisdiction. As the Farley court noted, a “literal interpretation of rule 3(c) creates a bright-line distinction and avoids the need to determine which parties are actually before the court long after the notice of appeal has been filed.” 778 F.2d at 1369. Similarly, the Fourth Circuit in Covington, supra, extended our decision in Van Hoose, supra, to require “actual signing by pro se parties desiring to join in an *1334appeal” as the only “practical way” of specifying the party or parties taking the appeal. Covington, 636 F.2d at 64. This latter case perhaps partially explains the “some designation” language in Torres.
The three contrary cases cited by the Supreme Court, however, permitted appeals where the parties were not named. In all three cases the courts determined that the responding parties were not prejudiced or misled. See Ayres, 789 F.2d at 1177 (“et al.” in notice sufficient to designate appealing parties where the “record reflects that throughout the course of the litigation, all parties utilized this oft-used legal abbreviation when referring to the plaintiffs”); Harrison, 715 F.2d at 1312-13 (notice of appeal amended to include mistakenly omitted name where responding party did not rely on omission); Williams, 551 F.2d at 934 n. 1 (notice of appeal effective as to two unnamed individuals where responding parties suffered no prejudice).
The Fifth Circuit’s opinion in Ayres, supra, highlights the divergence between the circuits prior to Torres:
Three of our sister circuits require strict compliance with [Rule 3(c) ], rejecting an embracive designation such as “et al.” [cites to Farley, Life Time Doors, and Covington omitted].... We have joined other circuits in a less strict application of the rule, permitting, in limited instances, appeals by parties not named in the notice of appeal, [cites to Harrison, Williams, and others omitted].... Those circuits giving a broader application to Rule 3(c) have done so when satisfied that there was no surprise, detrimental reliance, or prejudice to appellees because one or more parties had not been listed by name in the notice of appeal. Typically, the cases involved an identity of issues in the appeals of the named and unnamed appellants.
Ayres, 789 F.2d at 1177. The Supreme Court’s rejection of the Ayres approach in favor of requiring the naming of parties is emphasized by the disposition of the difficult case before the Court. In Torres, there was no dispute that it was a clerical error. Further, Torres specifically rejected a “harmless error” analysis, 108 S.Ct. at 2409 n. 3, which is essentially what plaintiffs ask us to adopt.
If the Supreme Court wished to accept an inquiry into intent or prejudice, it is unclear what the real conflict between the circuits would have been following Torres. Justice Brennan, in dissent, also did not believe that the majority permitted such an approach. Justice Brennan characterizes the majority opinion as requiring naming, stating that the Court “[e]schew[s] any inquiry into whether this omission was excusable or whether respondent suffered any prejudice.... the Court simply announces by fiat that the omission of a party’s name from a notice of appeal can never serve the function of notice, thereby converting what is in essence a factual question into an inflexible rule of convenience.” 108 S.Ct. at 2410, 2413 (Brennan, J., dissenting).
We need not rely upon a dissenter’s reading of the majority opinion, however, since the explicit language of Torres supports a reading that naming is required: “The failure to name a party in a notice of appeal is more than excusable ‘informality;’ it constitutes a failure of that party to appeal.” 108 S.Ct. at 2407. Further, in so holding, the Supreme Court affirmed the Ninth Circuit’s holding that “[u]nless a party is named in the notice of appeal, the appellate court does not have jurisdiction over him.” (Order reported at 807 F.2d 178 (9th Cir.1986), cited by Torres, 108 S.Ct. at 2407.)
Plaintiffs rely upon language in Rule 3(c) to support their argument. Rule 3(c) states, in part, that “[a]n appeal shall not be dismissed for informality of form or title of the notice of appeal.” Torres indicates that this language, added to Rule 3(c) by a 1979 amendment, does not apply to cure a failure to specify the party. See 108 S.Ct. at 2407. The Court specifically relies upon the Advisory Committee Note following Rule 3 in concluding that the “informality of form or title” language would excuse informalities such as a letter from a prisoner to a judge, thereby effectuating an appeal. 108 S.Ct. at 2408 n. 2, citing Riffle v. United States, 299 F.2d 802 (5th Cir.1962). Torres and this opinion do not detract from *1335the important principle that “the requirements of the rules of procedure should be liberally construed and that ‘mere technicalities’ should not stand in the way of consideration of a case on its merits.” Torres, 108 S.Ct. at 2408, citing Foman v. Davis, 371 U.S. 178, 83 S.Ct. 227, 9 L.Ed.2d 222 (1962). The failure to specify here, however, does not amount to an “informal” departure from the suggested “Form 1” found in the Appendix of Forms to the Federal Rules of Appellate Procedure.3
Other courts are in accord with the interpretation of Torres as requiring naming. See, e.g., Rosario-Torres v. Hernandez-Colon, 889 F.2d 314, 317 (1st Cir.1989) (en banc) (“et al.” is insufficient to designate; unnamed plaintiffs failed to appeal); Shatah v. Shearson/American Exp., Inc., 873 F.2d 550, 552 (2nd Cir.1989) (per curiam) (“et al.” is insufficient to designate; notice of appeal sufficient only with respect to two parties specifically named); Marin-Piazza v. Aponte-Rogue, 873 F.2d 432, 433 (1st Cir.1989) (only the party named in the notice of appeal effectuated an appeal); Akins v. Bd. of Governors of State Colleges & Univ., 867 F.2d 972, 973 (7th Cir.1988) (appeal dismissed with respect to all individuals except the plaintiff actually named in the notice); Gonzalez-Vega v. Hernandez-Colon, 866 F.2d 519 (1st Cir.1989) (per curiam) (dismissal of 143 purported appellants not named); Santos-Martinez v. Soto-Santiago, 863 F.2d 174, 175-76 (1st Cir.1988) (purported appellants dismissed where they were not specifically designated); Cotton v. U.S. Pipe & Foundry Co., 856 F.2d 158, 161-62 (11th Cir.1988) (appeal effective only as to named parties); Meehan v. County of Los Angeles, 856 F.2d 102, 105 (9th Cir.1988) (“et al." insufficient to designate parties to the appeal; only named plaintiff invoked jurisdiction); Appeal of District of Columbia Nurses’ Ass’n, 854 F.2d 1448, 1450-51 (D.C.Cir.1988) (per curiam) (“et al.” insufficient to designate unnamed parties), cert, denied sub nom., District of Columbia Nurses’ Ass’n v. District of Columbia, — U.S. -, 109 S.Ct. 3189, 105 L.Ed.2d 697 (1989).
Plainly, after Torres, the safest way of securing an appeal is for the party or parties seeking to appeal to state in the body of the notice of appeal the name of each and every party taking the appeal. A certain element of risk must always attend anything less than literal compliance, particularly in light of the variety of outcomes in this circuit and among the circuits. The careful litigant is put on notice to take particular care to avoid a danger we cannot protect against.4
Subject to that admonition, it would appear to us that there may be some departures from naming in the body of the notice that will not be found to be fatal. In the instant appeal, for example, where the corporate plaintiff was stated in the caption we conclude that the party was properly before the court although the body only referred to “plaintiffs.” We, therefore, disapprove of the blanket statement in Allen Archery, Inc. v. Precision Shooting Equip., 857 F.2d 1176, 1177 (7th Cir.1988) (per curiam), that “naming [the appellant] in the caption ... will not do.”
As long as the name appears on the face of the document, the designation may fall within the language of Rule 3(c) that “[a]n appeal shall not be dismissed for informality of form or title of the notice of appeal.” Even though the use of the term “et al.” failed to designate other parties to the appeal, we cannot say that Minority Employees “was never named or otherwise designated, however inartfully, in the notice of *1336appeal.” Torres, 108 S.Ct. at 2409. This approach is consistent with our previous holding that we have jurisdiction over a named party, even though the term “et al.” was used. Cf. Van Hoose, 450 F.2d at 747. Further, at least two other circuits have adopted this approach. See Rosario-Torres v. Hernandez-Colon, 889 F.2d 314, 317 (1st Cir.1989) (en banc) (party named only in the caption effectuated an appeal); Mariani-Giron v. Acevedo-Ruiz, 877 F.2d 1114, 1116 (1st Cir.1989) (same); Cotton v. U.S. Pipe & Foundry Co., 856 F.2d 158, 162 (11th Cir.1988) (two parties “named on the face” of the notice of appeal complied with Rule 3(c) even though they were only named in the caption); but see Bigby v. City of Chicago, 871 F.2d 54, 57 (7th Cir.1989) (party must be named in the body of the notice). We reluctantly accept this designation, however, only where the caption is not inconsistent with the body of the notice.5 Any ambiguity will defeat the notice. Although this opinion should discourage the practice of naming only in the caption, we cannot say that this departure is necessarily fatal.
Our reading does not ignore the “some designation” or “otherwise designated” language in Torres. 108 S.Ct. at 2409. We consider this language as possibly referring to issues such as class representation.6 See, e.g., Al-Jundi v. Estate of Rockefeller, 885 F.2d 1060, 1061 n. 2 (2nd Cir.1989) (naming of class representative sufficient to indicate that entire class appealed); Rendon v. AT & T Technologies, 883 F.2d 388, 398 n. 8 (5th Cir.1989) (same). Further, if only one party of record bears the particular designation, which is then in the singular in the body, we would conclude that the reference in the body of the notice would be within the intent and language of Justice Marshall’s “otherwise designated” or “some designation” language. In these cases, there is no arguable ambiguity. A different view would be contrary to common practice and Torres. We decline to predict other contexts where this language may be applicable, but we can predict with certainty the consequences of the failure to satisfy that requirement.
IV.
Plaintiffs’ counsel suggested during oral argument and in the briefs that Torres should not be applied retroactively to compel the dismissal of the individual plaintiffs because the notice of appeal in this case was filed prior to the decision in Torres. Quite clearly, the express language of Torres precludes such a result. As the Supreme Court noted, “a litigant’s failure to clear a jurisdictional hurdle can never be ‘harmless’ or waived by a court.” Torres, 108 S.Ct. at 2409 n. 3; Life Time Doors, Inc., v. Walled Lake Door Co., 505 F.2d at 1168) (failure to specify party to appeal is a jurisdictional bar). The jurisdictional defect divests this court of the power to consider retroactivity. We, therefore, cannot agree with McMichael v. United States, 856 F.2d 1024, 1025 (8th Cir.1988), that Torres announced a “procedural change in the law.”7
*1337Similarly, we reject the argument that the prior panels should have permitted an amendment to the notice of appeal. Since the individual plaintiffs did not file a notice of appeal or the functional equivalent, an amendment would effectuate an extension of the time for filing a notice of appeal. The Federal Rules of Appellate Procedure explicitly divest this court of this power. Fed.R.App.P. 26(b) provides, in part:
(b) Enlargement of Time. The court for good cause shown may upon motion enlarge the time prescribed by these rules or by its order for doing any act, or may permit an act to be done after the expiration of such time; but the court may not enlarge the time for filing a notice of appeal, a petition for allowance, or a petition for permission to appeal _ [emphasis added.]
Further, Torres prohibits this court from granting such an amendment. See 108 S.Ct. at 2408. As the Supreme Court stated, “[w]e believe that the mandatory nature of the time limits contained in Rule 4 would be vitiated if courts of appeals were permitted to exercise jurisdiction over parties not named in the notice of appeal.” 108 S.Ct. at 2408.
V.
Since a vote in favor of en banc reconsideration vacates the opinion and judgment of the original panel, see 6th Cir.R. 14(a), this en banc court is left with the responsibility of passing upon the merits of the issues raised on appeal by Minority Employees, which is properly before this court.8 This court is of the unanimous view that the panel decision to affirm the district court’s dismissal of Minority Employees’ claims was correct. The reasoning of that panel decision is reinstated and reaffirmed as our decision on the merits of Minority Employees’ appeal. Therefore, we conclude that the district court’s conclusion that Minority Employees’ evidence of racially stratified jobs was insufficient to make a prima facie case of disparate impact was not clearly erroneous. The Supreme Court’s recent decision in Wards Cove Packing Co., Inc. v. Atonio, — U.S. -, 109 S.Ct. 2115, 2121-22, 104 L.Ed.2d 733 (1989), emphasizes the deficiency in the statistical evidence proffered by Minority Employees.
Accordingly, the judgment of the district court with respect to the corporate plaintiff Minority Employees is AFFIRMED. The appeal insofar as it purports to include the individual plaintiffs Davis, Oliver and Perry is DISMISSED for want of jurisdiction.
*1338Attachment 1
[[Image here]]
*1339[[Image here]]
*1340At Lad Mnent 3
[[Image here]]

. The notice of appeal has been appended to this opinion as "Attachment 1.”


. The notice of appeal in Torres has been appended to this opinion as "Attachment 2.”


. “Form 1” is appended to this opinion as "Attachment 3.”


. Under 28 U.S.C. § 2072, it is the special domain of the Supreme Court, assisted by input from the Judicial Conference of the United States, see 28 U.S.C. § 2073, to promulgate Federal Rules of Appellate Procedure for uniform application throughout all of the circuits. From our own disagreement, sitting en banc, and from the opinions which have proliferated elsewhere following Torres, it is evident that the bench and bar continue to be plagued by confusion in the interpretation of the language of Fed.R.App.P. 3(c). Both the majority and the minority in this case believe that a revision in the rule might be beneficial, and we respectfully urge that consideration be given to a change.


. Although the Allen Archery statement on captions is rejected as a blanket rule, we note that there is great danger in naming a party in the caption and failing to name that party in the body of the notice. In Allen Archery, for example, two parties purporting to appeal were named in the caption, but only one of these parties was named in the body of the notice. The body of the notice stated that "Notice is hereby given that Precision Shooting Equipment, Inc., defendant, hereby appeals....” Allen Archery, 857 F.2d at 1176. In such a case, we could not disagree with the Allen Archery court that the second party failed to appeal.


. In Torres, a class had not been certified at the time of dismissal. 108 S.Ct. at 2407.


.Other courts similarly have applied Torres to notices of appeal filed before that decision. See, e.g., Rosario-Torres v. Hernandez-Colon, 889 F.2d at 317; Johnson v. Trustees of W. Conf. of Teamsters P.T., 879 F.2d 651, 653-54 n. 3 (9th Cir.1989); Santos-Martinez v. Soto-Santiago, 863 F.2d at 177; United States v. Spurgeon, 861 F.2d 181, 183 & n. 3 (8th Cir.1988) (per curiam) (distinguishing McMichael v. United States, 856 F.2d 1024 (8th Cir.1988)); Cotton v. U.S. Pipe & Foundry, 856 F.2d at 162; Meehan v. County of Los Angeles, 856 F.2d at 105; Appeal of District of Columbia Nurses' Ass'n, 854 F.2d at 1449-50; cf. Board of Governors of State Colleges & Univ. v. Akins, — U.S. -, 109 S.Ct. 299, 102 L.Ed.2d 319 (1988) (mem.) (vacating judgment concerning a pre-Torres notice of appeal and remanding for reconsideration in light of *1337Torres), on remand, 867 F.2d 972, 974 (7th Cir.1988) (applying Torres retroactively).


. Rule 14(a) provides, in part: "The effect of the granting of a rehearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket as a pending appeal.”